Name: 2014/164/EU: Council Decision of 11Ã February 2014 on the conclusion, on behalf of the European Union, of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  social affairs;  trade policy;  defence
 Date Published: 2014-03-25

 25.3.2014 EN ES FR Official Journal of the European Union L 89/7 COUNCIL DECISION of 11 February 2014 on the conclusion, on behalf of the European Union, of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (2014/164/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) The elements of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (the Protocol) which are covered by the competences of the Union were negotiated by the Commission, with the approval of the Council, on behalf of the Union. (2) In accordance with Council Decision 2001/748/EC (1) the Protocol was signed on 16 January 2002, subject to its conclusion at a later date. (3) The conclusion of the United Nations Convention against Transnational Organized Crime (2) was approved on behalf of the Union by Council Decision 2004/579/EC (3) which is a condition for the Union to become a Party to the Protocol, pursuant to Article 37(2) of that Convention. (4) The Protocol provides for measures falling within the scope of the Unions common commercial policy. Several Union legal acts have been adopted which aim to facilitate and eliminate barriers for the transfer of conventional arms within the internal market or which aim to regulate the export of arms to third countries. (5) A legally binding instrument on the highest possible common international standards for the transfer and control of arms concerns matters that fall within the Unions exclusive competence because either those matters fall within the scope of the Unions common commercial policy, or the Union has adopted common rules the scope of which is likely to be affected or altered by the conclusion of the Protocol. (6) Insofar as the provisions of the Protocol fall within the scope of the competence conferred on the Union, the Protocol should be approved on behalf of the Union. (7) In accordance with Article 17(3) of the Protocol, the Union, when depositing the instrument of approval, is also to deposit a declaration on the extent of the Unions competence with respect to matters governed by the Protocol. (8) The control of the acquisition and possession of firearms in the Union, as well as the formalities for the movements of firearms within the Member States, are regulated by Council Directive 91/477/EEC (4). (9) The rules and procedures applicable to the intra-union transfer of defence-related products are regulated by Directive 2009/43/EC of the European Parliament and the Council (5), HAS ADOPTED THIS DECISION: Article 1 The Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime, is hereby approved on behalf of the European Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the deposit of the instrument of approval and the declaration of competence provided for in Article 17(3) of the Protocol, in order to express the consent of the Union to be bound by the Protocol (6). The text of the declaration is attached to this Decision. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 February 2014. For the Council The President E. VENIZELOS (1) Council Decision 2001/748/EC of 16 October 2001 concerning the signing on behalf of the European Community of the United Nations Protocol on the illicit manufacturing of and trafficking in firearms, their parts, components and ammunition, annexed to the Convention against transnational organised crime (OJ L 280, 24.10.2001, p. 5). (2) Convention reproduced in Annex I to Decision 2004/579/EC (OJ L 261, 6.8.2004, p. 69). (3) Council Decision 2004/579/EC of 29 April 2004 on the conclusion, on behalf of the European Community, of the United Nations Convention Against Transnational Organised Crime (OJ L 261, 6.8.2004, p. 69). (4) Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (OJ L 256, 13.9.1991, p. 51). (5) Directive 2009/43/EC of the European Parliament and of the Council of 6 May 2009 simplifying terms and conditions of transfers of defence-related products within the Community (OJ L 146, 10.6.2009, p. 1). (6) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. DECLARATION concerning the competence of the European Union with regard to matters governed by the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime Article 17(3) of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition provides that the instrument of ratification, acceptance or approval of a regional economic integration organisation is to contain a declaration specifying the matters governed by the Protocol in respect of which competence has been transferred to the organisation by its Member States which are Parties to the Protocol. The European Union has exclusive competence over commercial policy. It also has shared competence over rules for the achievement of the internal market, and exclusive competence as regards provisions of the Protocol which may affect or alter the scope of common rules adopted by the Union. The Union has adopted rules as regards in particular the fight against illicit manufacturing of and trafficking in firearms, regulating standards and procedures on commercial policy of the Member States concerning in particular record keeping, marking of firearms, deactivation of firearms, requirements for exports, import and transit licensing authorisation systems, strengthening of controls at export points and brokering activities. The Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition shall apply, with regard to the competences transferred to the Union, to the territories in which the Treaty on the Functioning of the European Union is applied and under the conditions laid down in that Treaty. The scope and the exercise of such Union competence are, by their nature, subject to continuous development, and the Union will complete or amend this declaration, if necessary, in accordance with Article 17(3) of the Protocol. PROTOCOL against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime PREAMBLE THE STATES PARTIES TO THIS PROTOCOL, AWARE of the urgent need to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, owing to the harmful effects of those activities on the security of each State, region and the world as a whole, endangering the well-being of peoples, their social and economic development and their right to live in peace, CONVINCED, therefore, of the necessity for all States to take all appropriate measures to this end, including international cooperation and other measures at the regional and global levels, RECALLING General Assembly resolution 53/111 of 9 December 1998, in which the Assembly decided to establish an open-ended intergovernmental ad hoc committee for the purpose of elaborating a comprehensive international convention against transnational organized crime and of discussing the elaboration of, inter alia, an international instrument combating the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, BEARING IN MIND the principle of equal rights and self-determination of peoples, as enshrined in the Charter of the United Nations and the Declaration on Principles of International Law concerning Friendly Relations and Cooperation among States in accordance with the Charter of the United Nations, CONVINCED that supplementing the United Nations Convention against Transnational Organized Crime with an international instrument against the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition will be useful in preventing and combating those crimes, HAVE AGREED AS FOLLOWS: I. GENERAL PROVISIONS Article 1 Relation with the United Nations Convention against Transnational Organized Crime 1. This Protocol supplements the United Nations Convention against Transnational Organized Crime. It shall be interpreted together with the Convention. 2. The provisions of the Convention shall apply, mutatis mutandis, to this Protocol unless otherwise provided herein. 3. The offences established in accordance with Article 5 of this Protocol shall be regarded as offences established in accordance with the Convention. Article 2 Statement of purpose The purpose of this Protocol is to promote, facilitate and strengthen cooperation among States Parties in order to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition. Article 3 Use of terms For the purposes of this Protocol: (a) Firearm shall mean any portable barrelled weapon that expels, is designed to expel or may be readily converted to expel a shot, bullet or projectile by the action of an explosive, excluding antique firearms or their replicas. Antique firearms and their replicas shall be defined in accordance with domestic law. In no case, however, shall antique firearms include firearms manufactured after 1899; (b) Parts and components shall mean any element or replacement element specifically designed for a firearm and essential to its operation, including a barrel, frame or receiver, slide or cylinder, bolt or breech block, and any device designed or adapted to diminish the sound caused by firing a firearm; (c) Ammunition shall mean the complete round or its components, including cartridge cases, primers, propellant powder, bullets or projectiles, that are used in a firearm, provided that those components are themselves subject to authorization in the respective State Party; (d) Illicit manufacturing shall mean the manufacturing or assembly of firearms, their parts and components or ammunition: (i) From parts and components illicitly trafficked; (ii) Without a licence or authorization from a competent authority of the State Party where the manufacture or assembly takes place; or (iii) Without marking the firearms at the time of manufacture, in accordance with Article 8 of this Protocol; Licensing or authorization of the manufacture of parts and components shall be in accordance with domestic law; (e) Illicit trafficking shall mean the import, export, acquisition, sale, delivery, movement or transfer of firearms, their parts and components and ammunition from or across the territory of one State Party to that of another State Party if any one of the States Parties concerned does not authorize it in accordance with the terms of this Protocol or if the firearms are not marked in accordance with Article 8 of this Protocol; (f) Tracing shall mean the systematic tracking of firearms and, where possible, their parts and components and ammunition from manufacturer to purchaser for the purpose of assisting the competent authorities of States Parties in detecting, investigating and analysing illicit manufacturing and illicit trafficking. Article 4 Scope of application 1. This Protocol shall apply, except as otherwise stated herein, to the prevention of illicit manufacturing of and trafficking in firearms, their parts and components and ammunition and to the investigation and prosecution of offences established in accordance with Article 5 of this Protocol where those offences are transnational in nature and involve an organized criminal group. 2. This Protocol shall not apply to state-to-state transactions or to state transfers in cases where the application of the Protocol would prejudice the right of a State Party to take action in the interest of national security consistent with the Charter of the United Nations. Article 5 Criminalization 1. Each State Party shall adopt such legislative and other measures as may be necessary to establish as criminal offences the following conduct, when committed intentionally: (a) Illicit manufacturing of firearms, their parts and components and ammunition; (b) Illicit trafficking in firearms, their parts and components and ammunition; (c) Falsifying or illicitly obliterating, removing or altering the marking(s) on firearms required by Article 8 of this Protocol. 2. Each State Party shall also adopt such legislative and other measures as may be necessary to establish as criminal offences the following conduct: (a) Subject to the basic concepts of its legal system, attempting to commit or participating as an accomplice in an offence established in accordance with paragraph 1 of this article; and (b) Organizing, directing, aiding, abetting, facilitating or counselling the commission of an offence established in accordance with paragraph 1 of this article. Article 6 Confiscation, seizure and disposal 1. Without prejudice to Article 12 of the Convention, States Parties shall adopt, to the greatest extent possible within their domestic legal systems, such measures as may be necessary to enable confiscation of firearms, their parts and components and ammunition that have been illicitly manufactured or trafficked. 2. States Parties shall adopt, within their domestic legal systems, such measures as may be necessary to prevent illicitly manufactured and trafficked firearms, parts and components and ammunition from falling into the hands of unauthorized persons by seizing and destroying such firearms, their parts and components and ammunition unless other disposal has been officially authorized, provided that the firearms have been marked and the methods of disposal of those firearms and ammunition have been recorded. II. PREVENTION Article 7 Record-keeping Each State Party shall ensure the maintenance, for not less than ten years, of information in relation to firearms and, where appropriate and feasible, their parts and components and ammunition that is necessary to trace and identify those firearms and, where appropriate and feasible, their parts and components and ammunition which are illicitly manufactured or trafficked and to prevent and detect such activities. Such information shall include: (a) The appropriate markings required by Article 8 of this Protocol; (b) In cases involving international transactions in firearms, their parts and components and ammunition, the issuance and expiration dates of the appropriate licences or authorizations, the country of export, the country of import, the transit countries, where appropriate, and the final recipient and the description and quantity of the articles. Article 8 Marking of firearms 1. For the purpose of identifying and tracing each firearm, States Parties shall: (a) At the time of manufacture of each firearm, either require unique marking providing the name of the manufacturer, the country or place of manufacture and the serial number, or maintain any alternative unique user-friendly marking with simple geometric symbols in combination with a numeric and/or alphanumeric code, permitting ready identification by all States of the country of manufacture; (b) Require appropriate simple marking on each imported firearm, permitting identification of the country of import and, where possible, the year of import and enabling the competent authorities of that country to trace the firearm, and a unique marking, if the firearm does not bear such a marking. The requirements of this subparagraph need not be applied to temporary imports of firearms for verifiable lawful purposes; (c) Ensure, at the time of transfer of a firearm from government stocks to permanent civilian use, the appropriate unique marking permitting identification by all States Parties of the transferring country. 2. States Parties shall encourage the firearms manufacturing industry to develop measures against the removal or alteration of markings. Article 9 Deactivation of firearms A State Party that does not recognize a deactivated firearm as a firearm in accordance with its domestic law shall take the necessary measures, including the establishment of specific offences if appropriate, to prevent the illicit reactivation of deactivated firearms, consistent with the following general principles of deactivation: (a) All essential parts of a deactivated firearm are to be rendered permanently inoperable and incapable of removal, replacement or modification in a manner that would permit the firearm to be reactivated in any way; (b) Arrangements are to be made for deactivation measures to be verified, where appropriate, by a competent authority to ensure that the modifications made to a firearm render it permanently inoperable; (c) Verification by a competent authority is to include a certificate or record attesting to the deactivation of the firearm or a clearly visible mark to that effect stamped on the firearm. Article 10 General requirements for export, import and transit licensing or authorization systems 1. Each State Party shall establish or maintain an effective system of export and import licensing or authorization, as well as of measures on international transit, for the transfer of firearms, their parts and components and ammunition. 2. Before issuing export licences or authorizations for shipments of firearms, their parts and components and ammunition, each State Party shall verify: (a) That the importing States have issued import licences or authorizations; and (b) That, without prejudice to bilateral or multilateral agreements or arrangements favouring landlocked States, the transit States have, at a minimum, given notice in writing, prior to shipment, that they have no objection to the transit. 3. The export and import licence or authorization and accompanying documentation together shall contain information that, at a minimum, shall include the place and the date of issuance, the date of expiration, the country of export, the country of import, the final recipient, a description and the quantity of the firearms, their parts and components and ammunition and, whenever there is transit, the countries of transit. The information contained in the import licence must be provided in advance to the transit States. 4. The importing State Party shall, upon request, inform the exporting State Party of the receipt of the dispatched shipment of firearms, their parts and components or ammunition. 5. Each State Party shall, within available means, take such measures as may be necessary to ensure that licensing or authorization procedures are secure and that the authenticity of licensing or authorization documents can be verified or validated. 6. States Parties may adopt simplified procedures for the temporary import and export and the transit of firearms, their parts and components and ammunition for verifiable lawful purposes such as hunting, sport shooting, evaluation, exhibitions or repairs. Article 11 Security and preventive measures In an effort to detect, prevent and eliminate the theft, loss or diversion of, as well as the illicit manufacturing of and trafficking in, firearms, their parts and components and ammunition, each State Party shall take appropriate measures: (a) To require the security of firearms, their parts and components and ammunition at the time of manufacture, import, export and transit through its territory; and (b) To increase the effectiveness of import, export and transit controls, including, where appropriate, border controls, and of police and customs transborder cooperation. Article 12 Information 1. Without prejudice to Articles 27 and 28 of the Convention, States Parties shall exchange among themselves, consistent with their respective domestic legal and administrative systems, relevant case-specific information on matters such as authorized producers, dealers, importers, exporters and, whenever possible, carriers of firearms, their parts and components and ammunition. 2. Without prejudice to Articles 27 and 28 of the Convention, States Parties shall exchange among themselves, consistent with their respective domestic legal and administrative systems, relevant information on matters such as: (a) Organized criminal groups known to take part or suspected of taking part in the illicit manufacturing of or trafficking in firearms, their parts and components and ammunition; (b) The means of concealment used in the illicit manufacturing of or trafficking in firearms, their parts and components and ammunition and ways of detecting them; (c) Methods and means, points of dispatch and destination and routes customarily used by organized criminal groups engaged in illicit trafficking in firearms, their parts and components and ammunition; and (d) Legislative experiences and practices and measures to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition. 3. States Parties shall provide to or share with each other, as appropriate, relevant scientific and technological information useful to law enforcement authorities in order to enhance each others abilities to prevent, detect and investigate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition and to prosecute the persons involved in those illicit activities. 4. States Parties shall cooperate in the tracing of firearms, their parts and components and ammunition that may have been illicitly manufactured or trafficked. Such cooperation shall include the provision of prompt responses to requests for assistance in tracing such firearms, their parts and components and ammunition, within available means. 5. Subject to the basic concepts of its legal system or any international agreements, each State Party shall guarantee the confidentiality of and comply with any restrictions on the use of information that it receives from another State Party pursuant to this article, including proprietary information pertaining to commercial transactions, if requested to do so by the State Party providing the information. If such confidentiality cannot be maintained, the State Party that provided the information shall be notified prior to its disclosure. Article 13 Cooperation 1. States Parties shall cooperate at the bilateral, regional and international levels to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition. 2. Without prejudice to Article 18, paragraph 13, of the Convention, each State Party shall identify a national body or a single point of contact to act as liaison between it and other States Parties on matters relating to this Protocol. 3. States Parties shall seek the support and cooperation of manufacturers, dealers, importers, exporters, brokers and commercial carriers of firearms, their parts and components and ammunition to prevent and detect the illicit activities referred to in paragraph 1 of this article. Article 14 Training and technical assistance States Parties shall cooperate with each other and with relevant international organizations, as appropriate, so that States Parties may receive, upon request, the training and technical assistance necessary to enhance their ability to prevent, combat and eradicate the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, including technical, financial and material assistance in those matters identified in Articles 29 and 30 of the Convention. Article 15 Brokers and brokering 1. With a view to preventing and combating illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, States Parties that have not yet done so shall consider establishing a system for regulating the activities of those who engage in brokering. Such a system could include one or more measures such as: (a) Requiring registration of brokers operating within their territory; (b) Requiring licensing or authorization of brokering; or (c) Requiring disclosure on import and export licences or authorizations, or accompanying documents, of the names and locations of brokers involved in the transaction. 2. States Parties that have established a system of authorization regarding brokering as set forth in paragraph 1 of this article are encouraged to include information on brokers and brokering in their exchanges of information under Article 12 of this Protocol and to retain records regarding brokers and brokering in accordance with Article 7 of this Protocol. III. FINAL PROVISIONS Article 16 Settlement of disputes 1. States Parties shall endeavour to settle disputes concerning the interpretation or application of this Protocol through negotiation. 2. Any dispute between two or more States Parties concerning the interpretation or application of this Protocol that cannot be settled through negotiation within a reasonable time shall, at the request of one of those States Parties, be submitted to arbitration. If, six months after the date of the request for arbitration, those States Parties are unable to agree on the organization of the arbitration, any one of those States Parties may refer the dispute to the International Court of Justice by request in accordance with the Statute of the Court. 3. Each State Party may, at the time of signature, ratification, acceptance or approval of or accession to this Protocol, declare that it does not consider itself bound by paragraph 2 of this article. The other States Parties shall not be bound by paragraph 2 of this article with respect to any State Party that has made such a reservation. 4. Any State Party that has made a reservation in accordance with paragraph 3 of this article may at any time withdraw that reservation by notification to the Secretary-General of the United Nations. Article 17 Signature, ratification, acceptance, approval and accession 1. This Protocol shall be open to all States for signature at United Nations Headquarters in New York from the thirtieth day after its adoption by the General Assembly until 12 December 2002. 2. This Protocol shall also be open for signature by regional economic integration organizations provided that at least one member State of such organization has signed this Protocol in accordance with paragraph 1 of this article. 3. This Protocol is subject to ratification, acceptance or approval. Instruments of ratification, acceptance or approval shall be deposited with the Secretary-General of the United Nations. A regional economic integration organization may deposit its instrument of ratification, acceptance or approval if at least one of its member States has done likewise. In that instrument of ratification, acceptance or approval, such organization shall declare the extent of its competence with respect to the matters governed by this Protocol. Such organization shall also inform the depositary of any relevant modification in the extent of its competence. 4. This Protocol is open for accession by any State or any regional economic integration organization of which at least one member State is a Party to this Protocol. Instruments of accession shall be deposited with the Secretary-General of the United Nations. At the time of its accession, a regional economic integration organization shall declare the extent of its competence with respect to matters governed by this Protocol. Such organization shall also inform the depositary of any relevant modification in the extent of its competence. Article 18 Entry into force 1. This Protocol shall enter into force on the ninetieth day after the date of deposit of the fortieth instrument of ratification, acceptance, approval or accession, except that it shall not enter into force before the entry into force of the Convention. For the purpose of this paragraph, any instrument deposited by a regional economic integration organization shall not be counted as additional to those deposited by member States of such organization. 2. For each State or regional economic integration organization ratifying, accepting, approving or acceding to this Protocol after the deposit of the fortieth instrument of such action, this Protocol shall enter into force on the thirtieth day after the date of deposit by such State or organization of the relevant instrument or on the date this Protocol enters into force pursuant to paragraph 1 of this article, whichever is the later. Article 19 Amendment 1. After the expiry of five years from the entry into force of this Protocol, a State Party to the Protocol may propose an amendment and file it with the Secretary-General of the United Nations, who shall thereupon communicate the proposed amendment to the States Parties and to the Conference of the Parties to the Convention for the purpose of considering and deciding on the proposal. The States Parties to this Protocol meeting at the Conference of the Parties shall make every effort to achieve consensus on each amendment. If all efforts at consensus have been exhausted and no agreement has been reached, the amendment shall, as a last resort, require for its adoption a two-thirds majority vote of the States Parties to this Protocol present and voting at the meeting of the Conference of the Parties. 2. Regional economic integration organizations, in matters within their competence, shall exercise their right to vote under this article with a number of votes equal to the number of their member States that are Parties to this Protocol. Such organizations shall not exercise their right to vote if their member States exercise theirs and vice versa. 3. An amendment adopted in accordance with paragraph 1 of this article is subject to ratification, acceptance or approval by States Parties. 4. An amendment adopted in accordance with paragraph 1 of this article shall enter into force in respect of a State Party ninety days after the date of the deposit with the Secretary-General of the United Nations of an instrument of ratification, acceptance or approval of such amendment. 5. When an amendment enters into force, it shall be binding on those States Parties which have expressed their consent to be bound by it. Other States Parties shall still be bound by the provisions of this Protocol and any earlier amendments that they have ratified, accepted or approved. Article 20 Denunciation 1. A State Party may denounce this Protocol by written notification to the Secretary-General of the United Nations. Such denunciation shall become effective one year after the date of receipt of the notification by the Secretary-General. 2. A regional economic integration organization shall cease to be a Party to this Protocol when all of its member States have denounced it. Article 21 Depositary and languages 1. The Secretary-General of the United Nations is designated depositary of this Protocol. 2. The original of this Protocol, of which the Arabic, Chinese, English, French, Russian and Spanish texts are equally authentic, shall be deposited with the Secretary-General of the United Nations. IN WITNESS WHEREOF, the undersigned plenipotentiaries, being duly authorized thereto by their respective Governments, have signed this Protocol. PROTOCOLO contra la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, que complementa la ConvenciÃ ³n de las Naciones Unidas contra la Delincuencia Organizada Transnacional PREÃ MBULO LOS ESTADOS PARTE EN EL PRESENTE PROTOCOLO, CONSCIENTES de la urgente necesidad de prevenir, combatir y erradicar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­cito de armas de fuego, sus piezas y componentes y municiones, a causa de los efectos perjudiciales de estas actividades para la seguridad de cada Estado y regiÃ ³n y del mundo en general, que ponen en peligro el bienestar de los pueblos, su desarrollo econÃ ³mico y social y su derecho a vivir en paz, CONVENCIDOS, por tanto, de la necesidad de que los Estados adopten todas las medidas apropiadas a tal fin, incluidas medidas de cooperaciÃ ³n internacional y de otra Ã ­ndole en los planos regional y mundial. RECORDANDO la resoluciÃ ³n 53/111 de la Asamblea General, de 9 de diciembre de 1998, en la que la Asamblea decidiÃ ³ establecer un comitÃ © especial intergubernamental de composiciÃ ³n abierta con la finalidad de elaborar una convenciÃ ³n internacional amplia contra la delincuencia organizada transnacional y de examinar la posibilidad de elaborar, entre otras cosas, un instrumento internacional contra la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, TENIENDO PRESENTES los principios de igualdad de derechos y de libre determinaciÃ ³n de los pueblos, consagrados en la Carta de las Naciones Unidas y en la DeclaraciÃ ³n sobre los principios de Derecho internacional referentes a las relaciones de amistad y a la cooperaciÃ ³n entre los Estados de conformidad con la Carta de las Naciones Unidas, CONVENCIDOS de que complementar la ConvenciÃ ³n de las Naciones Unidas contra la Delincuencia Organizada Transnacional con un instrumento internacional contra la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, serÃ ¡ de utilidad para prevenir y combatir esos delitos, HAN ACORDADO LO SIGUIENTE: I. DISPOSICIONES GENERALES ArtÃ ­culo 1 RelaciÃ ³n con la ConvenciÃ ³n de las Naciones Unidas contra la Delincuencia Organizada Transnacional 1. El presente Protocolo complementa la ConvenciÃ ³n de las Naciones Unidas contra la Delincuencia Organizada Transnacional y se interpretarÃ ¡ juntamente con la ConvenciÃ ³n. 2. Las disposiciones de la ConvenciÃ ³n se aplicarÃ ¡n mutatis mutantis al presente Protocolo, a menos que en Ã ©l se disponga otra cosa. 3. Los delitos tipificados con arreglo al artÃ ­culo 5 del presente Protocolo se considerarÃ ¡n delito tipificados con arreglo a la ConvenciÃ ³n. ArtÃ ­culo 2 Finalidad La finalidad del presente Protocolo es promover, facilitar y reforzar la cooperaciÃ ³n entre los Estados Parte con el propÃ ³sito de prevenir, combatir y erradicar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones. ArtÃ ­culo 3 Definiciones Para los fines del presente Protocolo: a) por «arma de fuego » se entenderÃ ¡ toda arma portÃ ¡til que tenga caÃ ±Ã ³n y que lance, estÃ © concebida para lanzar o pueda transformarse fÃ ¡cilmente para lanzar un balÃ ­n, una bala o un proyectil por la acciÃ ³n de un explosivo, excluidas las armas de fuego antiguas o sus rÃ ©plicas. Las armas de fuego antiguas y sus rÃ ©plicas se definirÃ ¡n de conformidad con el Derecho interno. En ningÃ ºn caso, sin embargo, podrÃ ¡n incluir armas de fuego fabricadas despuÃ ©s de 1899; b) por «piezas y componentes » se entenderÃ ¡ todo elemento o elemento de repuesto especÃ ­ficamente concebido para un arma de fuego e indispensables para su funcionamiento, incluidos el caÃ ±Ã ³n, la caja o el cajÃ ³n, el cerrojo o el tambor, el cierre o el bloqueo del cierre y todo dispositivo concebido o adaptado para disminuir el sonido causado por un arma de fuego; c) por «municiones » se entenderÃ ¡ el cartucho completo o sus componentes, entre ellos las vainas, los cebos, la carga propulsora, las balas o proyectiles utilizados en las armas de fuego, siempre que estos componentes estÃ ©n de por sÃ ­ sujetos a autorizaciÃ ³n en el respectivo Estado Parte; d) por «fabricaciÃ ³n ilÃ ­cita » se entenderÃ ¡ la fabricaciÃ ³n o el montaje de armas de fuego, sus piezas y componentes o municiones: i) a partir de piezas y componente que hayan sido objeto de trÃ ¡fico ilÃ ­cito, ii) sin licencia o autorizaciÃ ³n de una autoridad competente del Estado Parte en que se realice la fabricaciÃ ³n o el montaje, o iii) sin marcar las armas de fuego en el momento de su fabricaciÃ ³n, de conformidad con el artÃ ­culo 8 del presente Protocolo. La concesiÃ ³n de licencia o autorizaciÃ ³n respecto de la fabricaciÃ ³n de piezas y componentes se harÃ ¡ de conformidad con el Derecho interno; e) por «trÃ ¡fico ilÃ ­cito » se entenderÃ ¡ la importaciÃ ³n, exportaciÃ ³n, adquisiciÃ ³n, venta, entrega, traslado o transferencia de armas de fuego, sus piezas y componentes y municiones desde o a travÃ ©s del territorio de un Estado Parte al de otro Estado Parte si cualquiera de los Estados Parte interesados no lo autoriza conforme a lo dispuesto en el presente Protocolo o si las armas de fuego no han sido marcadas conforme a lo dispuesto en el artÃ ­culo 8 del presente Protocolo; f) por «localizaciÃ ³n » se entenderÃ ¡ el rastreo sistemÃ ¡tico de las armas de fuego y, de ser posible, de sus piezas y componentes y municiones, desde el fabricante al comprador, con el fin de ayudar a las autoridades componentes de los Estados Parte a detectar, investigar y analizar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos. ArtÃ ­culo 4 Ã mbito de aplicaciÃ ³n 1. A menos que contenga una disposiciÃ ³n en contrario, el presente Protocolo se aplicarÃ ¡ a la prevenciÃ ³n de la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones y a la investigaciÃ ³n y el enjuiciamiento de los delitos tipificados con arreglo al artÃ ­culo 5 del presente Protocolo cuando esos delitos sean de carÃ ¡cter transnacional y entraÃ ±en la participaciÃ ³n de un grupo delictivo organizado. 2. El presente Protocolo no se aplicarÃ ¡ a las transacciones entre Estados ni a las transferencias estatales cuando la aplicaciÃ ³n del Protocolo pudiera perjudicar el derecho de un Estado Parte a adoptar medidas en aras de la seguridad nacional en consonancia con la carta de las Naciones Unidas. ArtÃ ­culo 5 PenalizaciÃ ³n 1. Cada Estado Parte adoptarÃ ¡ las medidas legislativas o de otra Ã ­ndole que sean necesarias para tipificar como delito las siguientes conductas. Cuando se cometan intencionalmente: a) la fabricaciÃ ³n ilÃ ­cita de armas de fuego, sus piezas y componentes y municiones; b) el trÃ ¡fico ilÃ ­cito de armas de fuego, sus piezas y componentes y municiones; c) la falsificaciÃ ³n o la obliteraciÃ ³n, supresiÃ ³n o alteraciÃ ³n ilÃ ­citas de la(s) marca(s) de un arma de fuego requeridas de conformidad con el artÃ ­culo 8 del presente Protocolo. 2. Cada Estado Parte adoptarÃ ¡, asimismo, las medidas legislativas y de otra Ã ­ndole que sean necesarias para tipificar como delito las siguientes conductas: a) con sujeciÃ ³n a los conceptos bÃ ¡sicos de su ordenamiento jurÃ ­dico, la tentativa de comisiÃ ³n de un delito tipificado con arreglo al apartado 1 del presente artÃ ­culo o la participaciÃ ³n de Ã ©l como cÃ ³mplice, y b) la organizaciÃ ³n, direcciÃ ³n, ayuda, incitaciÃ ³n, facilitaciÃ ³n o asesoramiento para la comisiÃ ³n de delito tipificado con arreglo al apartado 1 del presente artÃ ­culo. ArtÃ ­culo 6 Decomiso, incautaciÃ ³n y disposiciÃ ³n 1. A reserva de lo dispuesto en el artÃ ­culo 12 de la ConvenciÃ ³n, los Estados Parte adoptarÃ ¡n, en la mayor medida posible de conformidad con su ordenamiento jurÃ ­dico interno, las medidas que sean necesarias para permitir el decomiso de las armas de fuego, sus piezas y componentes y municiones que hayan sido objeto de fabricaciÃ ³n o trÃ ¡fico ilÃ ­citos. 2. Los Estados Parte adoptarÃ ¡n, de conformidad con su ordenamiento jurÃ ­dico interno, las medidas necesarias para impedir que las armas de fuego, sus piezas y componentes y municiones que hayan sido objeto de fabricaciÃ ³n o trÃ ¡fico ilÃ ­citos caigan en manos de personas no autorizadas, en particular mediante la incautaciÃ ³n y destrucciÃ ³n de esas armas de fuego, sus piezas y componentes y municiones, a menos que se haya autorizado oficialmente otra forma de disposiciÃ ³n, siempre y cuando se hayan marcado las armas de fuego y se hayan registrado los mÃ ©todos para la disposiciÃ ³n de esas armas de fuego y municiones. II. PREVENCIÃ N ArtÃ ­culo 7 Registros Cada Estado Parte garantizarÃ ¡ el mantenimiento, por un perÃ ­odo no inferior a diez aÃ ±os, de la informaciÃ ³n relativa a las armas de fuego y, cuando sea apropiado y factible, de la informaciÃ ³n relativa a sus piezas y componentes y municiones que sea necesaria para localizar e identificar las armas de fuego y, cuando sea apropiado y factible, sus piezas y componentes y municiones que hayan sido objeto de fabricaciÃ ³n o trÃ ¡fico ilÃ ­citos, asÃ ­ como para evitar y detectar esas actividades. Esa informaciÃ ³n incluirÃ ¡: a) las marcas pertinentes requeridas de conformidad con el artÃ ­culo 8 del presente Protocolo; b) en los casos que entraÃ ±en transacciones internacionales con armas de fuego, sus piezas y componentes y municiones, las fechas de emisiÃ ³n y expiraciÃ ³n de las licencias o autorizaciones correspondientes, el paÃ ­s de importaciÃ ³n, los paÃ ­ses de trÃ ¡nsito, cuando proceda, y el receptor final, asÃ ­ como la descripciÃ ³n y la cantidad de los artÃ ­culos. ArtÃ ­culo 8 MarcaciÃ ³n de las armas de fuego 1. A los efectos de identificar y localizar cada arma de fuego, los Estados Parte: a) en el momento de la fabricaciÃ ³n de cada arma de fuego exigirÃ ¡n que esta sea marcada con una marca distintiva que indique el nombre del fabricante, el paÃ ­s o lugar de fabricaciÃ ³n y el nÃ ºmero de serie, o mantendrÃ ¡n cualquier otra marca distintiva y fÃ ¡cil de emplear que ostente sÃ ­mbolos geomÃ ©tricos sencillos, junto con un cÃ ³digo numÃ ©rico y/o alfanumÃ ©rico, y que permita a todos los Estados Parte identificar sin dificultad el paÃ ­s de fabricaciÃ ³n; b) exigirÃ ¡n que se aplique a toda arma de fuego importada una marca sencilla y apropiada que permita identificar el paÃ ­s de importaciÃ ³n y, de ser posible, el aÃ ±o de esta, y permita, asimismo, a las autoridades competentes de ese paÃ ­s localizar el arma de fuego, asÃ ­ como una marca distintiva, si el arma de fuego no la lleva. Los requisitos del presente apartado no tendrÃ ¡n que aplicarse a la importaciÃ ³n temporal de armas de fuego con fines lÃ ­citos verificables; c) velarÃ ¡n por que, en el momento en que se transfiera un arma de fuego de las existencias estatales a la utilizaciÃ ³n civil con carÃ ¡cter permanente, se aplique a dicha arma distintiva apropiada que permita a todos los Estados Parte identificar el paÃ ­s que realiza la transferencia. 2. Los Estados Parte alentarÃ ¡n a la industria de fabricaciÃ ³n de armas de fuego a formular medidas contra la supresiÃ ³n o la alteraciÃ ³n de las marcas. ArtÃ ­culo 9 DesactivaciÃ ³n de las armas de fuego Todo Estado Parte que, de conformidad con su Derecho interno, no reconozca como arma de fuego un arma desactivada adoptarÃ ¡ las medidas que sean necesarias, incluida la tipificaciÃ ³n de delitos especÃ ­ficos, si procede, a fin de prevenir la reactivaciÃ ³n ilÃ ­cita de las armas de fuego desactivadas, en consonancia con los siguientes principios generales de desactivaciÃ ³n: a) todas las piezas esenciales de un arma desactivadas se tornarÃ ¡n permanentemente inservibles y no susceptibles de ser retiradas, sustituidas o modificadas de cualquier forma que pueda permitir su reactivaciÃ ³n; b) se adoptarÃ ¡n disposiciones para que una autoridad competente verifique, cuando proceda, las medidas de desactivaciÃ ³n, a fin de garantizar que las modificaciones aportadas al arma de fuego la inutilizan permanentemente; c) la verificaciÃ ³n por una autoridad competente comprenderÃ ¡ la expediciÃ ³n de un certificado o la anotaciÃ ³n en un registro en que se haga constar la desactivaciÃ ³n del arma de fuego o la inclusiÃ ³n de una marca a esos efectos claramente visible en el arma de fuego. ArtÃ ­culo 10 Requisitos generales para sistemas de licencias o autorizaciones de exportaciÃ ³n, importaciÃ ³n y trÃ ¡nsito 1. Cada Estado Parte establecerÃ ¡ o mantendrÃ ¡ un sistema eficaz de licencias o autorizaciones de exportaciÃ ³n e importaciÃ ³n, asÃ ­ como de medidas aplicables al trÃ ¡nsito internacional, para la transferencia de armas de fuego, sus piezas y componentes y municiones. 2. Antes de emitir licencias o autorizaciones de exportaciÃ ³n para la expediciÃ ³n de armas de fuego, sus piezas y componentes y municiones, cada Estado Parte se asegurarÃ ¡ de que: a) los Estados importadores hayan emitido las correspondientes licencias o autorizaciones, y b) los Estados de trÃ ¡nsito hayan al menos comunicado por escrito, con anterioridad a la expediciÃ ³n, que no se oponen al trÃ ¡nsito, sin perjuicio de los acuerdos o arreglos bilaterales o multilaterales destinados a favorecer a los Estados sin litoral. 3. La licencia o autorizaciÃ ³n de exportaciÃ ³n e importaciÃ ³n y la documentaciÃ ³n que la acompaÃ ±e contendrÃ ¡n conjuntamente informaciÃ ³n que, como mÃ ­nimo, comprenda el lugar y la fecha de expiraciÃ ³n, el paÃ ­s de exportaciÃ ³n, el paÃ ­s de importaciÃ ³n, el destino final, una descripciÃ ³n y la cantidad de las armas de fuego, sus piezas y componentes y municiones y, cuando haya trÃ ¡nsito, los paÃ ­ses de trÃ ¡nsito. La informaciÃ ³n contenida en la licencia de importaciÃ ³n deberÃ ¡ facilitarse a los Estados de trÃ ¡nsito con antelaciÃ ³n. 4. El Estado Parte importador notificarÃ ¡ al Estado Parte exportador, previa solicitud, la recepciÃ ³n de las remesas de armas de fuego, sus piezas y componentes y municiones que le hayan sido enviadas. 5. Cada Estado Parte adoptarÃ ¡, dentro de sus posibilidades, las medidas necesarias para garantizar que los procedimientos de licencia o autorizaciÃ ³n sean seguros y que la autenticidad de los documentos de licencia o autorizaciÃ ³n pueda ser verificada o validada. 6. Los Estados Parte podrÃ ¡n adoptar procedimientos simplificados para la importaciÃ ³n y exportaciÃ ³n temporales y para el trÃ ¡nsito de armas de fuego, sus piezas y componentes y municiones para fines lÃ ­citos verificables, tales como cacerÃ ­as, prÃ ¡cticas de tiro deportivo, pruebas, exposiciones o reparaciones. ArtÃ ­culo 11 Medidas de seguridad y prevenciÃ ³n A fin de detectar, prevenir y eliminar el robo, la pÃ ©rdida o la desviaciÃ ³n, asÃ ­ como la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, cada Estado Parte adoptarÃ ¡ medidas apropiadas para: a) exigir que se garantice la seguridad de las armas de fuego, sus piezas y componentes y municiones en el curso de su fabricaciÃ ³n, su importaciÃ ³n y exportaciÃ ³n y su trÃ ¡nsito a travÃ ©s de su territorio, y b) aumentar la eficacia de los controles de importaciÃ ³n, exportaciÃ ³n y trÃ ¡nsito, incluidos, cuando proceda, los controles fronterizos, asÃ ­ como de la cooperaciÃ ³n transfronteriza entre los servicios policiales y aduaneros. ArtÃ ­culo 12 InformaciÃ ³n 1. Sin perjuicio de lo dispuesto en los artÃ ­culos 27 y 28 de la ConvenciÃ ³n, los Estados Parte intercambiarÃ ¡n, de conformidad con sus respectivos ordenamientos jurÃ ­dicos y administrativos internos, informaciÃ ³n pertinente para cada caso especÃ ­fico sobre cuestiones como los fabricantes, agentes comerciales, importadores y exportadores y, de ser posible, transportista autorizados de armas de fuego, sus piezas y componentes y municiones. 2. Sin perjuicio de lo dispuesto en los artÃ ­culos 27 y 28 de la ConvenciÃ ³n, los Estados Parte intercambiarÃ ¡n, de conformidad con sus respectivos ordenamientos jurÃ ­dicos y administrativos internos, informaciÃ ³n pertinente sobre cuestiones como: a) los grupos delictivos organizados, efectiva o presuntamente involucrados en la fabricaciÃ ³n o el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones; b) los medios de ocultaciÃ ³n utilizados en la fabricaciÃ ³n o el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, asÃ ­ como las formas de detectarlos; c) los mÃ ©todos y medios, los lugares de expediciÃ ³n y de destino y las rutas que habitualmente utilizan los grupos delictivos organizados que participan en el trÃ ¡fico ilÃ ­cito de armas de fuego, sus piezas y componentes y municiones, y d) experiencias de carÃ ¡cter legislativo, asÃ ­ como prÃ ¡cticas y medidas conexas, para prevenir, combatir y erradicar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones. 3. Los Estados Parte se facilitarÃ ¡n, segÃ ºn proceda, toda informaciÃ ³n cientÃ ­fica y tecnolÃ ³gica pertinente que sea de utilidad para las autoridades encargadas de hacer cumplir la ley, a fin de reforzar mutuamente su capacidad de prevenir, detectar e investigar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, y de enjuiciar a las personas involucradas en esas actividades ilÃ ­citas. 4. Los Estados Parte cooperarÃ ¡n en la localizaciÃ ³n de las armas de fuego, sus piezas y componentes y municiones que puedan haber sido objeto de fabricaciÃ ³n o trÃ ¡fico ilÃ ­citos. Esa cooperaciÃ ³n incluirÃ ¡ la respuesta rÃ ¡pida de los Estados Parte a toda solicitud de asistencia para localizar esas armas de fuego, sus piezas y componentes y municiones, dentro de los medios disponibles. 5. Con sujeciÃ ³n a los conceptos bÃ ¡sicos de su ordenamiento jurÃ ­dico o a cualesquiera acuerdos internacionales, cada Estado Parte garantizarÃ ¡ la confidencialidad y acatarÃ ¡ las restricciones impuestas a la utilizaciÃ ³n de toda informaciÃ ³n que reciba de otro Estado Parte de conformidad con el presente artÃ ­culo, incluida informaciÃ ³n de dominio privado sobre transacciones comerciales, cuando asÃ ­ lo solicite el Estado Parte que facilita la informaciÃ ³n. Si no es posible mantener la confidencialidad, antes de revelar la informaciÃ ³n se darÃ ¡ cuenta de ello al Estado Parte que la facilitÃ ³. ArtÃ ­culo 13 CooperaciÃ ³n 1. Los Estados Parte cooperarÃ ¡n en los planos bilateral, regional e internacional a fin de prevenir, combatir y erradicar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones. 2. Sin perjuicio de lo dispuesto en el apartado 13 del artÃ ­culo 18 de la ConvenciÃ ³n, cada Estado Parte designarÃ ¡ un Ã ³rgano nacional o un punto de contacto central encargado de mantener el enlace con los demÃ ¡s Estados Parte en toda cuestiÃ ³n relativa al presente Protocolo. 3. Los Estados Parte procurarÃ ¡n obtener el apoyo y la cooperaciÃ ³n de los fabricantes, agentes comerciales, importadores, exportadores, corredores y transportistas comerciales de armas de fuego, sus piezas y componentes y municiones, a fin de prevenir y detectar las actividades ilÃ ­citas mencionadas en el apartado 1 del presente artÃ ­culo. ArtÃ ­culo 14 CapacitaciÃ ³n y asistencia tÃ ©cnica Los Estados Parte cooperarÃ ¡n entre sÃ ­ y con las organizaciones internacionales pertinentes, segÃ ºn proceda, a fin de que los Estados Parte que lo soliciten reciban la formaciÃ ³n y asistencia tÃ ©cnica requeridas para reforzar su capacidad de prevenir, combatir y erradicar la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, sus piezas y componentes y municiones, incluida la asistencia tÃ ©cnica, financiera y material que proceda en las cuestiones enunciadas en los artÃ ­culos 29 y 30 de la ConvenciÃ ³n. ArtÃ ­culo 15 Corredores y corretaje 1. Con miras a prevenir y combatir la fabricaciÃ ³n y el trÃ ¡fico ilÃ ­citos de armas de fuego, con sus piezas y componentes y municiones, los Estados Parte que aÃ ºn no lo hayan hecho considerarÃ ¡n la posibilidad de establecer un sistema de reglamentaciÃ ³n de las actividades de las personas dedicadas al corretaje. Ese sistema podrÃ ­a incluir una o varias de las siguientes medidas: a) exigir la inscripciÃ ³n en un registro de los corredores que actÃ ºen en su territorio; b) exigir una licencia o autorizaciÃ ³n para el ejercicio del corretaje, o c) exigir que en las licencias o autorizaciones de importaciÃ ³n y de exportaciÃ ³n, o en la documentaciÃ ³n adjunta a la mercancÃ ­a, se consigne el nombre y la ubicaciÃ ³n de los corredores que intervengan en la transacciÃ ³n. 2. Se alienta a los Estados Parte que hayan establecido un sistema de autorizaciÃ ³n de las operaciones de corretaje como el descrito en el apartado 1 del presente artÃ ­culo a que incluyan datos sobre los corredores y las operaciones de corretaje en sus intercambios de informaciÃ ³n efectuados con arreglo al artÃ ­culo 12 del presente Protocolo y a lo previsto en el artÃ ­culo 7 del presente Protocolo. III. DISPOSICIONES FINALES ArtÃ ­culo 16 SoluciÃ ³n de controversias 1. Los Estados Parte procurarÃ ¡n solucionar toda controversia relacionada con la interpretaciÃ ³n o aplicaciÃ ³n del presente Protocolo mediante la negociaciÃ ³n. 2. Toda controversia entre dos o mÃ ¡s Estados Parte acerca de la interpretaciÃ ³n o aplicaciÃ ³n del presente Protocolo que no pueda resolverse mediante la negociaciÃ ³n dentro de un plazo razonable deberÃ ¡, a solicitud de uno de esos Estados Parte, someterse a arbitraje. Si, seis meses despuÃ ©s de la fecha de la solicitud de arbitraje, esos Estados Parte no ha podido ponerse de acuerdo sobre la organizaciÃ ³n del arbitraje, cualquiera de esas Partes podrÃ ¡ remitir la controversia a la Corte Internacional de Justicia mediante solicitud conforme al Estatuto de la Corte. 3. Cada Estado Parte podrÃ ¡, en el momento de la firma, ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n del presente Protocolo o de la adhesiÃ ³n a Ã ©l, declarar que no se considera vinculado por el apartado 2 del presente artÃ ­culo. Los demÃ ¡s Estados Parte no quedarÃ ¡n vinculados por el apartado 2 del presente artÃ ­culo respecto de todo Estado Parte que haya hecho esa reserva. 4. El Estado Parte que haya hecho una reserva de conformidad con el apartado 3 del presente artÃ ­culo podrÃ ¡ en cualquier momento retirar esa reserva notificÃ ¡ndola al Secretario General de las Naciones Unidas. ArtÃ ­culo 17 Firma, ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n y adhesiÃ ³n 1. El presente Protocolo estarÃ ¡ abierto a la firma de todos los Estados en la sede de las Naciones Unidas en Nueva York desde el trigÃ ©simo dÃ ­a de su aprobaciÃ ³n por la Asamblea General hasta el 12 de diciembre de 2002. 2. El Presente Protocolo tambiÃ ©n estarÃ ¡ abierto a la firma de las organizaciones regionales de integraciÃ ³n econÃ ³mica, siempre que al menos uno de los Estados miembros de tales organizaciones haya firmado el presente Protocolo de conformidad con lo dispuesto en el apartado 1 del presente artÃ ­culo. 3. El presente Protocolo estarÃ ¡ sujeto a ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n. Los instrumentos de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n se depositarÃ ¡n en poder del Secretario General de las Naciones Unidas. Las organizaciones regionales de integraciÃ ³n econÃ ³mica podrÃ ¡n depositar su instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n si por lo menos uno de sus Estados miembros ha procedido de igual manera. En ese instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n, esas organizaciones declararÃ ¡n el alcance de su competencia con respecto a las cuestiones regidas por el presente Protocolo. Dichas organizaciones comunicarÃ ¡n tambiÃ ©n al depositario cualquier modificaciÃ ³n pertinente del alcance de su competencia. 4. El presente Protocolo estarÃ ¡ abierto a la adhesiÃ ³n de todos los Estados u organizaciones regionales de integraciÃ ³n econÃ ³mica que cuente por lo menos con un Estado miembro que sea Parte en el presente Protocolo. Los instrumentos de adhesiÃ ³n se depositarÃ ¡n en poder del Secretario General de las Naciones Unidas. En el momento de su adhesiÃ ³n, las organizaciones regionales de integraciÃ ³n econÃ ³mica declararÃ ¡n el alcance de su competencia con respecto a las cuestiones regidas por el presente Protocolo. Dichas organizaciones comunicarÃ ¡n tambiÃ ©n al depositario cualquier modificaciÃ ³n pertinente del alcance de su competencia. ArtÃ ­culo 18 Entrada en vigor 1. El presente Protocolo entrarÃ ¡ en vigor el nonagÃ ©simo dÃ ­a despuÃ ©s de la fecha en que se haya depositado el cuadragÃ ©simo instrumento de ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n o adhesiÃ ³n, a condiciÃ ³n de que no entre en vigor antes de la entrada en vigor de la ConvenciÃ ³n. A los efectos del presente apartado, los instrumentos depositados por una organizaciÃ ³n regional de integraciÃ ³n econÃ ³mica no se considerarÃ ¡n adicionales a los depositados por los Estados miembros de tal organizaciÃ ³n. 2. Para cada Estado u organizaciÃ ³n regional de integraciÃ ³n econÃ ³mica que ratifique, acepte el presente Protocolo o se adhiera a Ã ©l despuÃ ©s de haberse depositado el cuadragÃ ©simo instrumento de ratificaciÃ ³n, aceptaciÃ ³n, aprobaciÃ ³n o adhesiÃ ³n, el presente Protocolo entrarÃ ¡ en vigor el trigÃ ©simo dÃ ­a despuÃ ©s de la fecha en que ese Estado u organizaciÃ ³n haya depositado el instrumento pertinente o en la fecha de su entrada en vigor con arreglo al apartado 1 del presente artÃ ­culo, si esta es posterior. ArtÃ ­culo 19 Enmienda 1. Cuando hayan transcurrido cinco aÃ ±os desde la entrada en vigor del presente Protocolo, los Estados Parte podrÃ ¡n proponer enmiendas por escrito al Secretario General de las Naciones Unidas, quien a continuaciÃ ³n comunicarÃ ¡ toda enmienda propuesta a los Estados Parte y a la Conferencia de las Partes en la ConvenciÃ ³n para que la examinen y decidan al respecto. Los Estados Parte en el presente Protocolo reunidos en la Conferencia de las Partes harÃ ¡n todo lo posible por lograr un consenso sobre cada enmienda. Si se han agotado todas las posibilidades de lograr un consenso y no se ha llegado a un acuerdo, la aprobaciÃ ³n de la enmienda exigirÃ ¡, en Ã ºltima instancia, una mayorÃ ­a de dos tercios de los Estados Parte en el presente Protocolo presentes y votantes en la sesiÃ ³n de la Conferencia de las Partes. 2. Las organizaciones regionales de integraciÃ ³n econÃ ³mica, en asuntos de su competencia, ejercerÃ ¡n su derecho de voto con arreglo al presente artÃ ­culo con un nÃ ºmero de votos igual al nÃ ºmero de sus Estados miembros que sean Partes en el presente Protocolo. Dichas organizaciones no ejercerÃ ¡n su derecho a voto si sus Estados miembros ejercen el suyo y viceversa. 3. Toda enmienda aprobada de conformidad con el apartado 1 del presente artÃ ­culo estarÃ ¡ sujeta a ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n por los Estados Parte. 4. Toda enmienda refrendada de conformidad con el apartado 1 del presente artÃ ­culo entrarÃ ¡ en vigor respecto de un Estado Parte noventa dÃ ­as despuÃ ©s de la fecha en que este deposite en poder del Secretario General de las Naciones Unidas un instrumento de ratificaciÃ ³n, aceptaciÃ ³n o aprobaciÃ ³n de esta enmienda. 5. Cuando una enmienda entre en vigor, serÃ ¡ vinculante para los Estados Parte que hayan expresado su consentimiento al respecto. Los demÃ ¡s Estados Parte quedarÃ ¡n sujetos a las disposiciones del presente Protocolo, asÃ ­ como a cualquier otra enmienda anterior que hubiesen ratificado, aceptado o aprobado. ArtÃ ­culo 20 Denuncia 1. Los Estados Parte podrÃ ¡n denunciar el presente Protocolo mediante notificaciÃ ³n escrita al Secretario General de las Naciones Unidas. La denuncia surtirÃ ¡ efecto un aÃ ±o despuÃ ©s de la fecha en que el Secretario General haya recibido la notificaciÃ ³n. 2. Las organizaciones regionales de integraciÃ ³n econÃ ³mica dejarÃ ¡n de ser Partes en el presente Protocolo cuando lo hayan denunciado todos sus Estados miembros. ArtÃ ­culo 21 Depositario e idiomas 1. El Secretario General de las Naciones Unidas serÃ ¡ el depositario del presente Protocolo. 2. El original del presente Protocolo, cuyos textos en Ã ¡rabe, chino, espaÃ ±ol, francÃ ©s, inglÃ ©s y ruso son igualmente autÃ ©nticos, se depositarÃ ¡ en poder del Secretario General de las Naciones Unidas. EN FE DE LO CUAL, los plenipotenciarios infrascritos, debidamente autorizados por sus respectivos Gobiernos, han firmado el presente Protocolo. PROTOCOLE contre la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, additionnel Ã la convention des Nations unies contre la criminalitÃ © transnationale organisÃ ©e PRÃ AMBULE LES Ã TATS PARTIES AU PRÃ SENT PROTOCOLE, CONSCIENTS quil est urgent de prÃ ©venir, de combattre et dÃ ©radiquer la fabrication et le trafic illicites des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, Ã ©tant donnÃ © que ces activitÃ ©s sont prÃ ©judiciables Ã la sÃ ©curitÃ © de chaque Ã tat, de chaque rÃ ©gion et du monde dans son ensemble, quelles constituent une menace pour le bien-Ã ªtre des peuples, pour leur promotion sociale et Ã ©conomique et pour leur droit Ã vivre en paix; CONVAINCUS, par consÃ ©quent, quil est nÃ ©cessaire que tous les Ã tats prennent toutes les mesures appropriÃ ©es Ã cette fin, y compris des activitÃ ©s de coopÃ ©ration internationale et dautres mesures aux niveaux rÃ ©gional et mondial; RAPPELANT la rÃ ©solution 53/111 de lAssemblÃ ©e gÃ ©nÃ ©rale du 9 dÃ ©cembre 1998, dans laquelle lAssemblÃ ©e a dÃ ©cidÃ © de crÃ ©er un comitÃ © intergouvernemental spÃ ©cial Ã composition non limitÃ ©e chargÃ © dÃ ©laborer une convention internationale gÃ ©nÃ ©rale contre la criminalitÃ © transnationale organisÃ ©e et dexaminer sil y avait lieu dÃ ©laborer, notamment, un instrument international visant Ã lutter contre la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions; AYANT Ã LESPRIT le principe de lÃ ©galitÃ © de droits des peuples et de leur droit Ã disposer deux-mÃ ªmes, tel que consacrÃ © dans la charte des Nations unies et dans la dÃ ©claration relative aux principes du droit international touchant les relations amicales et la coopÃ ©ration entre les Ã tats conformÃ ©ment Ã la charte des Nations unies; CONVAINCUS que le fait dadjoindre Ã la convention des Nations unies contre la criminalitÃ © transnationale organisÃ ©e un instrument international contre la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions aidera Ã prÃ ©venir et Ã combattre ce type de criminalitÃ ©, SONT CONVENUS DE CE QUI SUIT: I. DISPOSITIONS GÃ NÃ RALES Article premier Relation avec la convention des Nations unies contre la criminalitÃ © transnationale organisÃ ©e 1. Le prÃ ©sent protocole complÃ ¨te la convention des Nations unies contre la criminalitÃ © transnationale organisÃ ©e. Il est interprÃ ©tÃ © conjointement avec la convention. 2. Les dispositions de la convention sappliquent mutatis mutandis au prÃ ©sent protocole, sauf disposition contraire dudit protocole. 3. Les infractions Ã ©tablies conformÃ ©ment Ã larticle 5 du prÃ ©sent protocole sont considÃ ©rÃ ©es comme des infractions Ã ©tablies conformÃ ©ment Ã la convention. Article 2 Objet Le prÃ ©sent protocole a pour objet de promouvoir, de faciliter et de renforcer la coopÃ ©ration entre les Ã tats parties en vue de prÃ ©venir, de combattre et dÃ ©radiquer la fabrication et le trafic illicites des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions. Article 3 Terminologie Aux fins du prÃ ©sent protocole: a) lexpression «arme Ã feu » dÃ ©signe toute arme Ã canon portative qui propulse des plombs, une balle ou un projectile par laction dun explosif, ou qui est conÃ §ue pour ce faire ou peut Ã ªtre aisÃ ©ment transformÃ ©e Ã cette fin, Ã lexclusion des armes Ã feu anciennes ou de leurs rÃ ©pliques. Les armes Ã feu anciennes et leurs rÃ ©pliques sont dÃ ©finies conformÃ ©ment au droit interne. Cependant, les armes Ã feu anciennes nincluent en aucun cas les armes Ã feu fabriquÃ ©es aprÃ ¨s 1899; b) lexpression «piÃ ¨ces et Ã ©lÃ ©ments » dÃ ©signe tout Ã ©lÃ ©ment ou Ã ©lÃ ©ment de remplacement spÃ ©cifiquement conÃ §u pour une arme Ã feu et indispensable Ã son fonctionnement, notamment le canon, la carcasse ou la boÃ ®te de culasse, la glissiÃ ¨re ou le barillet, la culasse mobile ou le bloc de culasse, ainsi que tout dispositif conÃ §u ou adaptÃ © pour attÃ ©nuer le bruit causÃ © par un tir darme Ã feu; c) le terme «munitions » dÃ ©signe lensemble de la cartouche ou ses Ã ©lÃ ©ments, y compris les Ã ©tuis, les amorces, la poudre propulsive, les balles ou les projectiles, utilisÃ ©s dans une arme Ã feu, sous rÃ ©serve que lesdits Ã ©lÃ ©ments soient eux-mÃ ªmes soumis Ã autorisation dans lÃ tat partie considÃ ©rÃ ©; d) lexpression «fabrication illicite » dÃ ©signe la fabrication ou lassemblage darmes Ã feu, de leurs piÃ ¨ces et Ã ©lÃ ©ments ou de munitions: i) Ã partir de piÃ ¨ces et dÃ ©lÃ ©ments ayant fait lobjet dun trafic illicite; ii) sans licence ou autorisation dune autoritÃ © compÃ ©tente de lÃ tat partie dans lequel la fabrication ou lassemblage a lieu; ou iii) sans marquage des armes Ã feu au moment de leur fabrication conformÃ ©ment Ã larticle 8 du prÃ ©sent protocole. Des licences ou autorisations de fabrication de piÃ ¨ces et dÃ ©lÃ ©ments sont dÃ ©livrÃ ©es conformÃ ©ment au droit interne; e) lexpression «trafic illicite » dÃ ©signe limportation, lexportation, lacquisition, la vente, la livraison, le transport ou le transfert darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions Ã partir du territoire dun Ã tat partie ou Ã travers ce dernier vers le territoire dun autre Ã tat partie si lun des Ã tats parties concernÃ ©s ne lautorise pas conformÃ ©ment aux dispositions du prÃ ©sent protocole ou si les armes Ã feu ne sont pas marquÃ ©es conformÃ ©ment Ã larticle 8 du prÃ ©sent protocole; f) le terme «traÃ §age » dÃ ©signe le suivi systÃ ©matique du parcours des armes Ã feu et, si possible, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions depuis le fabricant jusquÃ lacheteur en vue daider les autoritÃ ©s compÃ ©tentes des Ã tats parties Ã dÃ ©celer et analyser la fabrication et le trafic illicites et Ã mener des enquÃ ªtes. Article 4 Champ dapplication 1. Le prÃ ©sent protocole sapplique, sauf disposition contraire, Ã la prÃ ©vention de la fabrication et du trafic illicites des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions et aux enquÃ ªtes et poursuites relatives aux infractions Ã ©tablies conformÃ ©ment Ã larticle 5 dudit protocole, lorsque ces infractions sont de nature transnationale et quun groupe criminel organisÃ © y est impliquÃ ©. 2. Le prÃ ©sent protocole ne sapplique pas aux transactions entre Ã tats ou aux transferts dÃ tat dans les cas oÃ ¹ son application porterait atteinte au droit dun Ã tat partie de prendre, dans lintÃ ©rÃ ªt de la sÃ ©curitÃ © nationale, des mesures compatibles avec la charte des Nations unies. Article 5 Incrimination 1. Chaque Ã tat partie adopte les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re dinfraction pÃ ©nale lorsque les actes ont Ã ©tÃ © commis intentionnellement: a) Ã la fabrication illicite darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions; b) au trafic illicite darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions; c) Ã la falsification ou Ã leffacement, Ã lenlÃ ¨vement ou Ã laltÃ ©ration de faÃ §on illÃ ©gale de la (des) marque(s) que doit porter une arme Ã feu en vertu de larticle 8 du prÃ ©sent protocole. 2. Chaque Ã tat partie adopte Ã ©galement les mesures lÃ ©gislatives et autres nÃ ©cessaires pour confÃ ©rer le caractÃ ¨re dinfraction pÃ ©nale: a) sous rÃ ©serve des concepts fondamentaux de son systÃ ¨me juridique, au fait de tenter de commettre une infraction Ã ©tablie conformÃ ©ment au paragraphe 1 du prÃ ©sent article ou de sen rendre complice; et b) au fait dorganiser, de diriger, de faciliter, dencourager ou de favoriser au moyen dune aide ou de conseils, la commission dune infraction Ã ©tablie conformÃ ©ment au paragraphe 1 du prÃ ©sent article. Article 6 Confiscation, saisie et disposition 1. Sans prÃ ©judice de larticle 12 de la convention, les Ã tats parties adoptent, dans toute la mesure possible dans le cadre de leurs systÃ ¨mes juridiques nationaux, les mesures nÃ ©cessaires pour permettre la confiscation des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions ayant fait lobjet dune fabrication ou dun trafic illicites. 2. Les Ã tats parties adoptent, dans le cadre de leurs systÃ ¨mes juridiques nationaux, les mesures nÃ ©cessaires pour empÃ ªcher que les armes Ã feu, leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions ayant fait lobjet dune fabrication et dun trafic illicites ne tombent entre les mains de personnes non autorisÃ ©es en saisissant et dÃ ©truisant lesdites armes, leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions sauf si une autre mesure de disposition a Ã ©tÃ © officiellement autorisÃ ©e, Ã condition que ces armes aient Ã ©tÃ © marquÃ ©es et que les mÃ ©thodes de disposition desdites armes et des munitions aient Ã ©tÃ © enregistrÃ ©es. II. PRÃ VENTION Article 7 Conservation des informations Chaque Ã tat partie assure la conservation, pendant au moins dix ans, des informations sur les armes Ã feu et, lorsquil y a lieu et si possible, sur leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, qui sont nÃ ©cessaires pour assurer le traÃ §age et lidentification de celles de ces armes Ã feu et, lorsquil y a lieu et si possible, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions qui font lobjet dune fabrication ou dun trafic illicites ainsi que pour prÃ ©venir et dÃ ©tecter ces activitÃ ©s. Ces informations sont les suivantes: a) les marques appropriÃ ©es requises en vertu de larticle 8 du prÃ ©sent protocole; b) dans le cas de transactions internationales portant sur des armes Ã feu, leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, les dates de dÃ ©livrance et dexpiration des licences ou autorisations voulues, le pays dexportation, le pays dimportation, les pays de transit, le cas Ã ©chÃ ©ant, et le destinataire final ainsi que la description et la quantitÃ © des articles. Article 8 Marquage des armes Ã feu 1. Aux fins de lidentification et du traÃ §age de chaque arme Ã feu, les Ã tats parties: a) au moment de la fabrication de chaque arme Ã feu, soit exigent un marquage unique indiquant le nom du fabricant, le pays ou le lieu de fabrication et le numÃ ©ro de sÃ ©rie, soit conservent tout autre marquage unique et dusage facile comportant des symboles gÃ ©omÃ ©triques simples combinÃ ©s Ã un code numÃ ©rique et/ou alphanumÃ ©rique, permettant Ã tous les Ã tats didentifier facilement le pays de fabrication; b) exigent un marquage appropriÃ © simple sur chaque arme Ã feu importÃ ©e, permettant didentifier le pays importateur et, si possible, lannÃ ©e dimportation et rendant possible le traÃ §age de larme Ã feu par les autoritÃ ©s compÃ ©tentes de ce pays, ainsi quune marque unique, si larme Ã feu ne porte pas une telle marque. Les conditions Ã ©noncÃ ©es au prÃ ©sent alinÃ ©a nont pas Ã Ã ªtre appliquÃ ©es aux importations temporaires darmes Ã feu Ã des fins licites vÃ ©rifiables; c) assurent, au moment du transfert dune arme Ã feu des stocks de lÃ tat en vue dun usage civil permanent, le marquage appropriÃ © unique permettant Ã tous les Ã tats parties didentifier le pays de transfert. 2. Les Ã tats parties encouragent lindustrie des armes Ã feu Ã concevoir des mesures qui empÃ ªchent denlever ou daltÃ ©rer les marques. Article 9 Neutralisation des armes Ã feu Un Ã tat partie qui, dans son droit interne, ne considÃ ¨re pas une arme Ã feu neutralisÃ ©e comme une arme Ã feu prend les mesures nÃ ©cessaires, y compris lÃ ©tablissement dinfractions spÃ ©cifiques, sil y a lieu, pour prÃ ©venir la rÃ ©activation illicite des armes Ã feu neutralisÃ ©es, conformÃ ©ment aux principes gÃ ©nÃ ©raux de neutralisation ci-aprÃ ¨s: a) rendre dÃ ©finitivement inutilisables et impossibles Ã enlever, remplacer ou modifier en vue dune rÃ ©activation quelconque, toutes les parties essentielles dune arme Ã feu neutralisÃ ©e; b) prendre des dispositions pour, sil y a lieu, faire vÃ ©rifier les mesures de neutralisation par une autoritÃ © compÃ ©tente, afin de garantir que les modifications apportÃ ©es Ã une arme Ã feu la rendent dÃ ©finitivement inutilisable; c) prÃ ©voir dans le cadre de la vÃ ©rification par lautoritÃ © compÃ ©tente la dÃ ©livrance dun certificat ou dun document attestant la neutralisation de larme Ã feu, ou lapplication Ã cet effet sur larme Ã feu dune marque clairement visible. Article 10 Obligations gÃ ©nÃ ©rales concernant les systÃ ¨mes de licences ou dautorisations dexportation, dimportation et de transit 1. Chaque Ã tat partie Ã ©tablit ou maintient un systÃ ¨me efficace de licences ou dautorisations dexportation et dimportation, ainsi que de mesures sur le transit international, pour le transfert darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions. 2. Avant de dÃ ©livrer des licences ou autorisations dexportation pour des envois darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, chaque Ã tat partie vÃ ©rifie que: a) les Ã tats importateurs ont dÃ ©livrÃ © des licences ou autorisations dimportation; et b) les Ã tats de transit ont au moins notifiÃ © par Ã ©crit, avant lenvoi, quils ne sopposent pas au transit, ceci sans prÃ ©judice des accords ou arrangements bilatÃ ©raux et multilatÃ ©raux en faveur des Ã tats sans littoral. 3. La licence ou lautorisation dexportation et dimportation et la documentation qui laccompagne contiennent des informations qui, au minimum, incluent le lieu et la date de dÃ ©livrance, la date dexpiration, le pays dexportation, le pays dimportation, le destinataire final, la dÃ ©signation des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions et leur quantitÃ © et, en cas de transit, les pays de transit. Les informations figurant dans la licence dimportation doivent Ã ªtre fournies Ã lavance aux Ã tats de transit. 4. LÃ tat partie importateur informe lÃ tat partie exportateur, sur sa demande, de la rÃ ©ception des envois darmes Ã feu, de leurs piÃ ¨ces et Ã ©lÃ ©ments ou de munitions. 5. Chaque Ã tat partie prend, dans la limite de ses moyens, les mesures nÃ ©cessaires pour faire en sorte que les procÃ ©dures doctroi de licences ou dautorisations soient sÃ »res et que lauthenticitÃ © des licences ou autorisations puisse Ã ªtre vÃ ©rifiÃ ©e ou validÃ ©e. 6. Les Ã tats parties peuvent adopter des procÃ ©dures simplifiÃ ©es pour limportation et lexportation temporaires et pour le transit darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, Ã des fins lÃ ©gales vÃ ©rifiables telles que la chasse, le tir sportif, lexpertise, lexposition ou la rÃ ©paration. Article 11 Mesures de sÃ ©curitÃ © et de prÃ ©vention Afin de dÃ ©tecter, de prÃ ©venir et dÃ ©liminer les vols, pertes ou dÃ ©tournements, ainsi que la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, chaque Ã tat partie prend les mesures appropriÃ ©es: a) pour exiger la sÃ ©curitÃ © des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions au moment de la fabrication, de limportation, de lexportation et du transit par son territoire; et b) pour accroÃ ®tre lefficacitÃ © des contrÃ ´les des importations, des exportations et du transit, y compris, lorsquil y a lieu, des contrÃ ´les aux frontiÃ ¨res, ainsi que lefficacitÃ © de la coopÃ ©ration transfrontiÃ ¨re entre la police et les services douaniers. Article 12 Information 1. Sans prÃ ©judice des articles 27 et 28 de la convention, les Ã tats parties Ã ©changent, conformÃ ©ment Ã leurs systÃ ¨mes juridiques et administratifs respectifs, des informations pertinentes, dans chaque cas despÃ ¨ce, concernant notamment les fabricants, nÃ ©gociants, importateurs, exportateurs et, chaque fois que cela est possible, transporteurs autorisÃ ©s darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions. 2. Sans prÃ ©judice des articles 27 et 28 de la convention, les Ã tats parties Ã ©changent, conformÃ ©ment Ã leurs systÃ ¨mes juridiques et administratifs respectifs, des informations pertinentes concernant notamment: a) les groupes criminels organisÃ ©s dont on sait ou dont on soupÃ §onne quils participent Ã la fabrication ou au trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions; b) les moyens de dissimulation utilisÃ ©s dans la fabrication ou le trafic illicites des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions et les moyens de les dÃ ©tecter; c) les mÃ ©thodes et moyens, les points dexpÃ ©dition et de destination et les itinÃ ©raires habituellement utilisÃ ©s par les groupes criminels organisÃ ©s se livrant au trafic illicite darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions; et d) les donnÃ ©es dexpÃ ©rience dordre lÃ ©gislatif ainsi que les pratiques et mesures tendant Ã prÃ ©venir, combattre et Ã ©radiquer la fabrication et le trafic illicites des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions. 3. Les Ã tats parties se communiquent ou sÃ ©changent, selon quil convient, des informations scientifiques et technologiques pertinentes utiles aux services de dÃ ©tection et de rÃ ©pression en vue de renforcer mutuellement leur capacitÃ © de prÃ ©venir et de dÃ ©celer la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, de mener des enquÃ ªtes et dengager des poursuites contre les personnes impliquÃ ©es dans ces activitÃ ©s illicites. 4. Les Ã tats parties coopÃ ¨rent pour le traÃ §age des armes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions ayant pu faire lobjet dune fabrication ou dun trafic illicites et ils rÃ ©pondent rapidement, dans la limite de leurs moyens, aux demandes daide dans ce domaine. 5. Sous rÃ ©serve des concepts fondamentaux de son systÃ ¨me juridique ou de tous accords internationaux, chaque Ã tat partie qui reÃ §oit dun autre Ã tat partie, en application du prÃ ©sent article, des informations, y compris des informations exclusives concernant des transactions commerciales, garantit leur confidentialitÃ © et respecte toutes restrictions Ã leur usage sil en est priÃ © par lÃ tat partie qui les fournit. Si une telle confidentialitÃ © ne peut pas Ã ªtre assurÃ ©e, lÃ tat partie qui a fourni les informations en est avisÃ © avant que celles-ci soient divulguÃ ©es. Article 13 CoopÃ ©ration 1. Les Ã tats parties coopÃ ¨rent aux niveaux bilatÃ ©ral, rÃ ©gional et international pour prÃ ©venir, combattre et Ã ©radiquer la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions. 2. Sans prÃ ©judice du paragraphe 13 de larticle 18 de la convention, chaque Ã tat partie dÃ ©signe un organisme national ou un point de contact unique chargÃ © dassurer la liaison avec dautres Ã tats parties pour les questions relatives au prÃ ©sent protocole. 3. Les Ã tats parties cherchent Ã obtenir lappui et la coopÃ ©ration des fabricants, nÃ ©gociants, importateurs, exportateurs, courtiers et transporteurs commerciaux darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions afin de prÃ ©venir et de dÃ ©tecter les activitÃ ©s illicites visÃ ©es au paragraphe 1 du prÃ ©sent article. Article 14 Formation et assistance technique Les Ã tats parties coopÃ ¨rent entre eux et avec les organisations internationales compÃ ©tentes, selon quil convient, de faÃ §on Ã pouvoir recevoir, sur demande, la formation et lassistance technique nÃ ©cessaires pour amÃ ©liorer leur capacitÃ © de prÃ ©venir, combattre et Ã ©radiquer la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, y compris une assistance technique, financiÃ ¨re et matÃ ©rielle pour les questions visÃ ©es aux articles 29 et 30 de la convention. Article 15 Courtiers et courtage 1. En vue de prÃ ©venir et de combattre la fabrication et le trafic illicites darmes Ã feu, de leurs piÃ ¨ces, Ã ©lÃ ©ments et munitions, les Ã tats parties qui ne lont pas encore fait envisagent dÃ ©tablir un systÃ ¨me de rÃ ©glementation des activitÃ ©s de ceux qui pratiquent le courtage. Un tel systÃ ¨me pourrait inclure une ou plusieurs mesures telles que: a) lexigence dun enregistrement des courtiers exerÃ §ant sur leur territoire; b) lexigence dune licence ou dune autorisation de courtage; ou c) lexigence de lindication sur les licences ou autorisations dimportation et dexportation, ou sur les documents daccompagnement, du nom et de lemplacement des courtiers participant Ã la transaction. 2. Les Ã tats parties qui ont Ã ©tabli un systÃ ¨me dautorisations concernant le courtage, tel quÃ ©noncÃ © au paragraphe 1 du prÃ ©sent article, sont encouragÃ ©s Ã fournir des renseignements sur les courtiers et le courtage lorsquils Ã ©changent des informations au titre de larticle 12 du prÃ ©sent protocole et Ã conserver les renseignements relatifs aux courtiers et au courtage conformÃ ©ment Ã larticle 7 du prÃ ©sent protocole. III. DISPOSITIONS FINALES Article 16 RÃ ¨glement des diffÃ ©rends 1. Les Ã tats parties sefforcent de rÃ ©gler les diffÃ ©rends concernant linterprÃ ©tation ou lapplication du prÃ ©sent protocole par voie de nÃ ©gociation. 2. Tout diffÃ ©rend entre deux Ã tats parties ou plus concernant linterprÃ ©tation ou lapplication du prÃ ©sent protocole qui ne peut Ã ªtre rÃ ©glÃ © par voie de nÃ ©gociation dans un dÃ ©lai raisonnable est, Ã la demande de lun de ces Ã tats parties, soumis Ã larbitrage. Si, dans un dÃ ©lai de six mois Ã compter de la date de la demande darbitrage, les Ã tats parties ne peuvent sentendre sur lorganisation de larbitrage, lun quelconque dentre eux peut soumettre le diffÃ ©rend Ã la Cour internationale de justice en adressant une requÃ ªte conformÃ ©ment au statut de la Cour. 3. Chaque Ã tat partie peut, au moment de la signature, de la ratification, de lacceptation ou de lapprobation du prÃ ©sent protocole ou de ladhÃ ©sion Ã celui-ci, dÃ ©clarer quil ne se considÃ ¨re pas liÃ © par le paragraphe 2 du prÃ ©sent article. Les autres Ã tats parties ne sont pas liÃ ©s par le paragraphe 2 du prÃ ©sent article envers tout Ã tat partie ayant Ã ©mis une telle rÃ ©serve. 4. Tout Ã tat partie qui a Ã ©mis une rÃ ©serve en vertu du paragraphe 3 du prÃ ©sent article peut la retirer Ã tout moment en adressant une notification au secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. Article 17 Signature, ratification, acceptation, approbation et adhÃ ©sion 1. Le prÃ ©sent protocole sera ouvert Ã la signature de tous les Ã tats au siÃ ¨ge de lOrganisation des Nations unies, Ã New York, Ã compter du trentiÃ ¨me jour suivant son adoption par lAssemblÃ ©e gÃ ©nÃ ©rale et jusquau 12 dÃ ©cembre 2002. 2. Le prÃ ©sent protocole est Ã ©galement ouvert Ã la signature des organisations rÃ ©gionales dintÃ ©gration Ã ©conomique Ã la condition quau moins un Ã tat membre dune telle organisation ait signÃ © le prÃ ©sent protocole conformÃ ©ment au paragraphe 1 du prÃ ©sent article. 3. Le prÃ ©sent protocole est soumis Ã ratification, acceptation ou approbation. Les instruments de ratification, dacceptation ou dapprobation seront dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. Une organisation rÃ ©gionale dintÃ ©gration Ã ©conomique peut dÃ ©poser ses instruments de ratification, dacceptation ou dapprobation si au moins un de ses Ã tats membres la fait. Dans cet instrument de ratification, dacceptation ou dapprobation, cette organisation dÃ ©clare lÃ ©tendue de sa compÃ ©tence concernant les questions rÃ ©gies par le prÃ ©sent protocole. Elle informe Ã ©galement le dÃ ©positaire de toute modification pertinente de lÃ ©tendue de sa compÃ ©tence. 4. Le prÃ ©sent protocole est ouvert Ã ladhÃ ©sion de tout Ã tat ou de toute organisation rÃ ©gionale dintÃ ©gration Ã ©conomique dont au moins un Ã tat membre est partie au prÃ ©sent protocole. Les instruments dadhÃ ©sion sont dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. Au moment de son adhÃ ©sion, une organisation rÃ ©gionale dintÃ ©gration Ã ©conomique dÃ ©clare lÃ ©tendue de sa compÃ ©tence concernant les questions rÃ ©gies par le prÃ ©sent protocole. Elle informe Ã ©galement le dÃ ©positaire de toute modification pertinente de lÃ ©tendue de sa compÃ ©tence. Article 18 EntrÃ ©e en vigueur 1. Le prÃ ©sent protocole entrera en vigueur le quatre-vingt-dixiÃ ¨me jour suivant la date de dÃ ©pÃ ´t du quarantiÃ ¨me instrument de ratification, dacceptation, dapprobation ou dadhÃ ©sion, Ã ©tant entendu quil nentrera pas en vigueur avant que la convention nentre elle-mÃ ªme en vigueur. Aux fins du prÃ ©sent paragraphe, aucun des instruments dÃ ©posÃ ©s par une organisation rÃ ©gionale dintÃ ©gration Ã ©conomique nest considÃ ©rÃ © comme un instrument venant sajouter aux instruments dÃ ©jÃ dÃ ©posÃ ©s par les Ã tats membres de cette organisation. 2. Pour chaque Ã tat ou organisation rÃ ©gionale dintÃ ©gration Ã ©conomique qui ratifiera, acceptera ou approuvera le prÃ ©sent protocole ou y adhÃ ©rera aprÃ ¨s le dÃ ©pÃ ´t du quarantiÃ ¨me instrument pertinent, le prÃ ©sent protocole entrera en vigueur le trentiÃ ¨me jour suivant la date de dÃ ©pÃ ´t de linstrument pertinent par ledit Ã tat ou ladite organisation ou Ã la date Ã laquelle il entre en vigueur en application du paragraphe 1 du prÃ ©sent article, si celle-ci est postÃ ©rieure. Article 19 Amendement 1. Ã lexpiration dun dÃ ©lai de cinq ans Ã compter de lentrÃ ©e en vigueur du prÃ ©sent protocole, un Ã tat partie au protocole peut proposer un amendement et en dÃ ©poser le texte auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. Ce dernier communique alors la proposition damendement aux Ã tats parties et Ã la confÃ ©rence des parties Ã la convention en vue de lexamen de la proposition et de ladoption dune dÃ ©cision. Les Ã tats parties au prÃ ©sent protocole rÃ ©unis en confÃ ©rence des parties nÃ ©pargnent aucun effort pour parvenir Ã un consensus sur tout amendement. Si tous les efforts en ce sens ont Ã ©tÃ © Ã ©puisÃ ©s sans quun accord soit intervenu, il faudra, en dernier recours, pour que lamendement soit adoptÃ ©, un vote Ã la majoritÃ © des deux tiers des Ã tats parties au prÃ ©sent protocole prÃ ©sents Ã la confÃ ©rence des parties et exprimant leur vote. 2. Les organisations rÃ ©gionales dintÃ ©gration Ã ©conomique disposent, pour exercer, en vertu du prÃ ©sent article, leur droit de vote dans les domaines qui relÃ ¨vent de leur compÃ ©tence, dun nombre de voix Ã ©gal au nombre de leurs Ã tats membres parties au prÃ ©sent protocole. Elles nexercent pas leur droit de vote si leurs Ã tats membres exercent le leur, et inversement. 3. Un amendement adoptÃ © conformÃ ©ment au paragraphe 1 du prÃ ©sent article est soumis Ã ratification, acceptation ou approbation des Ã tats parties. 4. Un amendement adoptÃ © conformÃ ©ment au paragraphe 1 du prÃ ©sent article entrera en vigueur pour un Ã tat partie quatre-vingt-dix jours aprÃ ¨s la date de dÃ ©pÃ ´t par ledit Ã tat partie auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies dun instrument de ratification, dacceptation ou dapprobation dudit amendement. 5. Un amendement entrÃ © en vigueur a force obligatoire Ã lÃ ©gard des Ã tats parties qui ont exprimÃ © leur consentement Ã Ã ªtre liÃ ©s par lui. Les autres Ã tats parties restent liÃ ©s par les dispositions du prÃ ©sent protocole et tous amendements antÃ ©rieurs quils ont ratifiÃ ©s, acceptÃ ©s ou approuvÃ ©s. Article 20 DÃ ©nonciation 1. Un Ã tat partie peut dÃ ©noncer le prÃ ©sent protocole par notification Ã ©crite adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. Une telle dÃ ©nonciation prend effet un an aprÃ ¨s la date de rÃ ©ception de la notification par le secrÃ ©taire gÃ ©nÃ ©ral. 2. Une organisation rÃ ©gionale dintÃ ©gration Ã ©conomique cesse dÃ ªtre partie au prÃ ©sent protocole lorsque tous ses Ã tats membres lont dÃ ©noncÃ ©. Article 21 DÃ ©positaire et langues 1. Le secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies est le dÃ ©positaire du prÃ ©sent protocole. 2. Loriginal du prÃ ©sent protocole, dont les textes anglais, arabe, chinois, espagnol, franÃ §ais et russe font Ã ©galement foi, sera dÃ ©posÃ © auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de lOrganisation des Nations unies. EN FOI DE QUOI, les plÃ ©nipotentiaires soussignÃ ©s, Ã ce dÃ »ment autorisÃ ©s par leurs gouvernements respectifs, ont signÃ © le prÃ ©sent protocole.